980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas COLLINS, Plaintiff-Appellant,v.LUDLOW CITY COUNCIL, et al., Defendants-Appellees.
No. 92-5127.
United States Court of Appeals, Sixth Circuit.
Dec. 2, 1992.

Before KEITH, DAVID A. NELSON and SUHRHEINRICH, Circuit Judges.
PER CURIAM:


1
Plaintiff, Thomas Collins, appeals the summary judgment ruling for the defendant in this civil rights action brought pursuant to 42 U.S.C. § 1983.   The district court dismissed the appellant's claim that the City of Ludlow, various city counsel members and members of the city administration conspired to deprive Collins of his Fifth and Fourteenth Amendment right to due process of law and his First Amendment right to freedom of speech and association.


2
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of Chief Judge William O. Bertelsman, United States District Judge for the Eastern District of Kentucky, for the reasons set forth in his January 6th, 1992, opinion.